Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The Applicant has amended the claims to include allowable subject matter. The instant Application now claims a video coding system that performs compressing of feature values of gray values of sub-pixels of each row of image data by dividing feature values of gray values by m, wherein m = 2, 4, 8, or 16, and determining similarity of compressed feature values of adjacent rows of image data, wherein the similarity is calculated according to Similar(n)=(1-(H_data(n)/(X*Y)))*100%, and Similar(n) is similarity of row n and row n-1 of image data in the frame of image data, n=2, 3, ......N, N is a number of total rows in the frame of image data, H data(n) is a value obtained by summing absolute values of differences obtained from subtracting compressed gray values of corresponding sub-pixels of the row n and the row n-1 of image data, X is a number of sub-pixels of a row of image data in the frame of image data, Y is related to m, when m=2, Y=127; when m=4, Y=63; when m=8, Y=31; and when m=16, Y=15.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485